141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Joyce A. MARTIN, Appellant,v.Kenneth S. APFEL, Commissioner of the Social SecurityAdministration, Appellee.
No. 97-3715.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1998.Filed March 25, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before BOWMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and NANGLE, District Judge.1
PER CURIAM.


1
Joyce Martin, seeking Social Security disability benefits, appeals from the order of the District Court2 granting the Commissioner's motion for summary judgment and dismissing Martin's case.  Having considered the record and the parties' briefs and oral arguments in this appeal, we conclude that (1) the decision of the Administrative Law Judge (ALJ) that Martin was not disabled within the meaning of the Social Security Act at any time through the date of the ALJ's decision is supported by substantial evidence on the record as a whole and (2) the ALJ did not err in failing to develop the record with respect to a possible mental impairment inasmuch as Martin, who was represented by counsel, did not do anything sufficient to bring a claim of mental impairment to the attention of the ALJ.


2
The judgment of the District Court sustaining the Commissioner's denial of benefits is


3
AFFIRMED.  See 8th Cir.  R. 47B.



1
 The Honorable John F. Nangle, United States District Judge for the Eastern District of Missouri, sitting by designation


2
 The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas, presiding with the consent of the parties in accordance with 28 U.S.C. § 636(c)